—Order, Supreme Court, New York County (Paula Omansky, J.), entered November 2, *531995, which denied plaintiffs motion for a deposition of defendant and granted defendant's cross motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff in this personal injury action properly served timely notice of his claim but, when served by defendant with a demand for hearing under General Municipal Law § 50-h, failed to appear on at least nine occasions, without explanation. Plaintiff then filed his first personal injury complaint, which was dismissed on default.
The IAS Court properly dismissed plaintiffs second complaint where his egregious neglect in failing to appear for the section 50-h hearing, as well as his default in filing an answer to defendant's cross motion, resulted in the dismissal of the first complaint for failure to prosecute the action (see, Carven Assocs. v American Home Assur. Corp., 84 NY2d 927). Concur— Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.